Case: 13-31169      Document: 00512768059         Page: 1    Date Filed: 09/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-31169
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 15, 2014
                                                                           Lyle W. Cayce
RONALD WASHINGTON,                                                              Clerk

                                                 Plaintiff−Appellant,

versus

BURL CAIN; TROY PORET; SUSAN FAIRCHILD; E. FEZEL; K. DAVIS,

                                                 Defendants−Appellees.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-505




Before SMITH, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *


       Ronald Washington, Louisiana prisoner # 106426, seeks authorization to
proceed in forma pauperis (“IFP”) in his appeal of the dismissal, as frivolous,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31169       Document: 00512768059    Page: 2   Date Filed: 09/15/2014


                                  No. 13-31169

of his 42 U.S.C. § 1983 action. By his IFP motion, Washington challenges the
denial of IFP status and the certification that his appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      The district court denied Washington’s IFP motion for the reasons stated
in the magistrate judge’s report and in the order of dismissal. Washington fails
to provide either argument or authorities to show that the court erred in deter-
mining that his complaint failed to state a claim and was frivolous; he merely
offers a conclusional assertion that he is entitled to redress. He does not chal-
lenge the court’s reasons for denying § 1983 relief and for its certification deci-
sion, and he does not address the question whether his claims “involve[ ] legal
points arguable on their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
      Washington has thus abandoned any challenge to the dismissal and the
certification that his appeal is not taken in good faith. See Yohey v. Collins,
985 F.2d 222, 224−25 (5th Cir. 1993); FED. R. APP. P. 28(a)(8). Because he has
not shown that the appeal has merit, we may dismiss it as frivolous sua sponte.
See Howard, 707 F.2d at 220; 5TH CIR. R. 42.2.
      The dismissal of Washington’s complaint by the district court and the
dismissal of this appeal as frivolous count as two strikes under 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387−88 (5th Cir. 1996).
Washington is cautioned that if he accumulates three strikes he will not be
able to proceed IFP in any civil action or appeal while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      The motion to proceed IFP is DENIED, and the appeal is DISMISSED
as frivolous.




                                        2